Illinois Official Reports

                               Appellate Court



                  People v. Coleman, 2015 IL App (4th) 140730



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption           STEPHEN C. COLEMAN, Defendant-Appellee.



District & No.    Fourth District
                  Docket No. 4-14-0730



Filed             July 20, 2015



Decision Under    Appeal from the Circuit Court of Sangamon County, No. 13-CF-749;
Review            the Hon. Peter C. Cavanagh, Judge, presiding.



Judgment          Affirmed.



Counsel on        John Milhiser, State’s Attorney, of Springfield (Dan Mosher,
Appeal            Assistant State’s Attorney, and Patrick Delfino, David J. Robinson,
                  and Linda Susan McClain, all of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.

                  Michael J. Pelletier, Jacqueline L. Bullard, and Duane E. Schuster, all
                  of State Appellate Defender’s Office, of Springfield, for appellee.



Panel             PRESIDING JUSTICE POPE delivered the judgment of the court,
                  with opinion.
                  Justice Harris concurred in the judgment and opinion.
                  Justice Steigmann dissented, with opinion.
                                            OPINION

¶1       On August 22, 2013, the State charged defendant, Stephen C. Coleman, with
     manufacture/delivery of cannabis (720 ILCS 550/5(d) (West 2012)) and possession of
     cannabis (720 ILCS 550/4(d) (West 2012)). On July 20, 2014, the trial court granted
     defendant’s motion to suppress statements he made to parole officers because he was not
     provided warnings pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). The State appeals,
     arguing the court erred in granting defendant’s motion to suppress. We affirm.

¶2                                        I. BACKGROUND
¶3       On February 3, 2014, defendant filed a motion to suppress statements he made to parole
     officers on August 6, 2013. At issue was defendant’s purported statement he had marijuana
     under his mother’s bed. Defendant argued his statement resulted from a custodial interrogation
     where the parole officers failed to advise him of his Miranda rights prior to questioning.
¶4       On February 26, 2014, the trial court held a hearing on defendant’s motion to suppress.
     Defendant testified he was visiting his mother at 546 West Miller Street in Springfield at
     approximately 9:30 a.m. on August 6, 2013, and was on parole at the time. When he called the
     Department of Corrections for his monthly check-in, defendant was told his parole officer was
     looking for him. Defendant provided his mother’s address. Shortly thereafter, a parole agent,
     Mark Brady, and another parole agent, Mark Schafer, arrived at defendant’s mother’s
     residence. Defendant testified his registered address was 1338 North 8th Street and he had not
     changed his parole address.
¶5       Agent Brady asked defendant to provide a urine sample. Defendant and the two agents
     went into his mother’s apartment. Defendant’s mother and girlfriend were inside the
     apartment. However, defendant was kept separated from these individuals during the
     encounter. Defendant provided the sample in his mother’s bathroom in Brady’s presence.
     While defendant was providing the sample, Agent Schafer was searching what he believed was
     defendant’s bedroom. Schafer found a lockbox with money inside. According to defendant,
     after Schafer found the money, Brady cuffed defendant. They then questioned him about the
     money.
¶6       The agents took defendant back into the bathroom. Shortly thereafter, they began
     questioning him about allegations he was selling drugs. He was still handcuffed at that time.
     They also asked if he had drugs in the residence. The agents did not advise defendant of his
     Miranda rights prior to questioning him.
¶7       Defendant testified he was not afraid of the parole officers and had been handcuffed
     (behind his back) for approximately five minutes before the agents questioned him about
     dealing drugs. The agents did not take out any weapons during the encounter and no police
     officers were present.
¶8       On redirect examination, the following exchange occurred between defense counsel and
     defendant:
                “[DEFENSE COUNSEL]: [Defendant], did you believe you were–when they
             handcuffed you, did you believe that you could leave?
                [DEFENDANT]: Yes.


                                                -2-
                   [DEFENSE COUNSEL]: So you thought that you could leave when they had you
               handcuffed?
                   [DEFENDANT]: Yes. I hadn’t done anything wrong.
                   [DEFENSE COUNSEL]: I’m not asking you to admit that you did anything wrong.
               Did you believe you were under arrest when they put you in handcuffs?
                   [DEFENDANT]: No.”
       Defendant also testified he was kept apart from his mother and girlfriend while he was being
       questioned by the agents. He could not hear them talking, and he did not think they could hear
       him talking.
¶9         After defendant testified, the State moved to dismiss defendant’s motion to suppress,
       arguing defendant had failed to establish a prima facie case a Miranda violation had occurred.
       The trial court granted the State’s motion to dismiss, stating:
               “The investigation of this violation of probation was an appropriate investigation. I do
               find there was a valid waiver based upon People’s 1, the plain language of the parole
               mandatory supervised release agreement.
                   Also, the court is clearly troubled by the testimony of the Defendant, that he did not
               feel at the time of the questioning that he was under arrest at that time. So with regard to
               Miranda, the Court does not find there’s a prior violation [sic] and that the burden has
               not shifted.”
¶ 10       On July 15, 2014, defendant filed a motion asking the trial court to reconsider its dismissal
       of his motion to suppress. Defendant argued the court erred in failing to shift the burden to the
       State to show defendant’s questioning complied with Miranda or fell into one of the rule’s
       exceptions. The court granted defendant’s motion to reconsider and held another hearing on
       the suppression issue that afternoon.
¶ 11       At the hearing, the State first called parole agent Brady. Brady testified he is not considered
       a general criminal investigator. When he witnesses evidence of a new crime by a parolee, he
       calls the local police to work on the new crime. He never gives Miranda warnings to parolees
       during compliance checks.
¶ 12       Brady testified he did a compliance check on defendant at the Miller Street address because
       defendant had reported a change of address to that location. Brady testified he suspected
       defendant was selling drugs because of numerous calls the parole office had received.
       Defendant told Brady the apartment on Miller Street was his. Brady told defendant he was
       going to conduct a compliance check and asked defendant to provide a urine sample.
       Defendant agreed to do so and told Brady he would test positive for marijuana. While
       defendant was providing the urine sample, parole agent Schafer began searching defendant’s
       room in the apartment.
¶ 13       While defendant was providing the urine sample, Agent Schafer found a “locked box” in
       defendant’s bedroom. Brady took defendant into the bedroom and requested defendant open
       the box. Defendant consented and opened the box. Brady then handcuffed defendant behind
       his back. According to Brady, handcuffing a parolee during a compliance check is standard
       operating procedure. The box contained a large amount of cash and some other items. Brady
       asked defendant how he acquired a large amount of cash considering he was unemployed.
       Defendant said he earned the money doing yard work.


                                                    -3-
¶ 14       After asking defendant about the money in the box, Brady and Schafer asked defendant
       three or four more questions. Brady testified the agents told defendant they suspected he had
       been selling marijuana. The agents told defendant they wanted him to be honest with them and
       asked defendant whether he had anything in the home. Defendant told the agents he had some
       marijuana under his mother’s bed. Defendant had only been handcuffed a few minutes when he
       told the agents about the marijuana. During the questioning, defendant was cooperative.
¶ 15       Brady then asked defendant’s mother if he could search her bedroom, and she consented.
       Brady found boxes under her bed containing marijuana. After finding the drugs, the parole
       agents called the Springfield police to the scene.
¶ 16       According to Brady, the entire encounter only took 15 to 20 minutes. Neither parole agent
       drew his firearm. Brady testified they did not threaten, bribe, or trick defendant into making
       any admissions. They also did not threaten him with arrest or a parole violation prior to his
       statement regarding the marijuana. Further, the police had no involvement in initiating the
       compliance check or in how the check was conducted. Defendant remained handcuffed while
       they waited for the Springfield police to arrive.
¶ 17       On cross-examination, Brady stated he had several anonymous tips defendant was selling
       marijuana prior to conducting the compliance check. Defendant was reportedly selling
       marijuana from his parole address on North 8th Street. It was also reported he was going in and
       out of his car during these drug sales.
¶ 18       Brady testified no drugs were found in defendant’s car, on his person, or in what they
       believed was defendant’s bedroom. Brady acknowledged his report noted defendant was not
       handcuffed until after defendant said he earned the money found in the bedroom by performing
       yard work. While the agents were questioning defendant, he was not allowed to consult with
       anyone and was kept separate from his mother and girlfriend. Brady testified the questioning
       occurred in the bedroom of the apartment. Both Brady and Schafer were armed. Brady was
       wearing his gun on the outside of his clothes, where it was visible.
¶ 19       Parole agent Schafer testified the agents had no intent to arrest defendant when they asked
       him if there were any drugs in the house. While searching defendant’s room, Schafer found a
       lockbox. When defendant finished the drug test, Schafer told Brady he needed defendant to
       open the lockbox. Brady then questioned defendant about money found in the lockbox.
       Defendant was handcuffed after he opened the lockbox. Once he was handcuffed, defendant
       was not going to be allowed to leave. In fact, Schafer testified defendant was never allowed to
       leave of his own volition that morning. Schafer testified defendant was not given his Miranda
       warnings. According to Schafer, it is standard for agents to ask whether there is anything
       illegal or there are any weapons the agents should know about. Schafer testified no one else
       was permitted in the room with the agents and defendant. Defendant’s mother and girlfriend
       were directed to stay out of the bathroom. Agent Schafer testified neither defendant, his
       mother, nor his girlfriend was going to be allowed to leave the apartment during the encounter.
       Cannabis was later found in defendant’s mother’s room.
¶ 20       On July 30, 2014, the trial court granted defendant’s motion to suppress. The court stated:
                    “The resident check of the parolee’s residence, certainly it would be permissible for
               drug testing, questioning, search, even the cuffing of the Defendant-parolee for the
               safety of the officers, and I really don’t see where any of that would be a violation of
               the parole agreement. However, the facts and circumstances in this case, in the Court’s


                                                   -4-
               view, turned a resident check of a parolee to that of a custodial interrogation which
               invoked the right to Miranda warnings.
                   You know, if the–at the point, I should say, of the questioning, which certainly
               would be permissible as regards to compliance with parole terms, but investigation of a
               new crime wherein there was a tip, and I did hear testimony of the parole officer that
               stated that the Defendant was not free to leave while handcuffed and being questioned.
               Those are very important factors in this particular case.
                   We have security personnel acting in a coordinated effort bringing in a partner to
               question the suspect after making arrangements to be paged and go see the
               parolee-Defendant, search his home, handcuffed him, with the knowledge that there
               was a tip, and I think that’s the key, and I’m just trying to make the point that the tip is
               very, very crucial in this case, which otherwise may have been an impermissible parole
               check.
                   The tip leads the parole officer there, and when coupled with the tip, evidence of a
               new crime, that being the money, for this Court, that is enough–in the context of a
               handcuffed parolee and testimony that he was not free to leave is enough to invoke his
               right to Miranda.”
       On August 13, 2014, the State filed a certificate of impairment and declaration it intended to
       appeal.
¶ 21      This appeal followed.

¶ 22                                        II. ANALYSIS
¶ 23       The State argues the trial court erred in granting defendant’s motion to suppress.
       According to the State, Agents Brady and Schafer were under no duty to advise defendant of
       his Miranda rights. Because of the conditions related to his mandatory supervised release, the
       State contends defendant was required to truthfully answer his parole officer’s questions.
       Further, the State argues defendant was not subjected to a custodial interrogation. Because the
       State concedes defendant was not Mirandized prior to making the statements at issue, the
       question becomes whether defendant’s statements resulted from a custodial interrogation.

¶ 24                                     A. Standard of Review
¶ 25       Suppression rulings present a mixed question of law and fact. People v. Pitman, 211 Ill. 2d
502, 512, 813 N.E.2d 93, 100 (2004). A trial court’s factual findings should be upheld unless
       they are against the manifest weight of the evidence. Id. However, whether the evidence should
       be suppressed is a question of law, which we review de novo. Id. at 512, 813 N.E.2d at 101.

¶ 26                                 B. Custody for Miranda Purposes
¶ 27       Our supreme court has stated courts should engage in a two-part inquiry to determine
       whether a person is in custody, necessitating Miranda warnings prior to questioning the
       individual. First, courts should look at the circumstances surrounding the interrogation.
       Second, courts should determine whether a reasonable person, innocent of any crime, would
       have felt at liberty to terminate the interrogation and leave given those circumstances. People
       v. Braggs, 209 Ill. 2d 492, 505-06, 810 N.E.2d 472, 481 (2003).


                                                    -5-
¶ 28        Although defendant was on parole, the United States Supreme Court has made the
       following clear: “A defendant does not lose [his fifth-amendment] protection by reason of his
       conviction of a crime; notwithstanding that a defendant is imprisoned or on probation at the
       time he makes incriminating statements, if those statements are compelled they are
       inadmissible in a subsequent trial for a crime other than that for which he has been convicted.”
       Minnesota v. Murphy, 465 U.S. 420, 426 (1984). The State acknowledges a parolee, like a
       probationer, does not lose his privilege against self-incrimination. However, citing Murphy,
       the State argues the Supreme Court has not extended the requirements of Miranda warnings to
       prearranged, routine parole interviews with parole officers. Further, the State argues the parole
       agents were under no duty to advise defendant of his Miranda rights because defendant was
       under parole supervision and was required, as a condition of his mandatory supervised release,
       to truthfully answer his parole officer’s questions relating to his adjustment in the community
       while on parole. See 730 ILCS 5/3-3-7(a)(14) (West 2012).
¶ 29        However, based on the facts here, Murphy supports the trial court’s decision to suppress
       defendant’s statements in this case. In Murphy, the defendant, who was on probation, admitted
       to his treatment counselor he committed a rape and murder in 1974. Murphy, 465 U.S. at 423.
       Upon receiving this information, the probation officer contacted the defendant to set up a
       meeting to discuss a treatment plan for the remainder of his probationary period. Id. The
       probation officer did not contact the police prior to the meeting but knew she would report to
       the police any incriminating statements the defendant made. Id. At the meeting at her office,
       the officer told the defendant she had information from his treatment counselor evidencing his
       continued need for treatment. Id. at 423-24. Subsequently, defendant admitted committing the
       rape and murder but attempted to persuade the probation officer he did not need further
       treatment because “several extenuating circumstances explained the prior crimes.” Id. at 424.
¶ 30        The probation officer told the defendant she had a duty to report to the police what the
       defendant told her and encouraged him to turn himself in to the authorities. Id. The defendant
       left after the interview. Id. Two days later, he informed the probation officer he was not turning
       himself in on advice of counsel. Id. A grand jury later indicted the defendant for first degree
       murder. Id. at 425. The defendant moved to suppress his confession, arguing it was made in
       violation of the fifth and fourteenth amendments. The trial court denied his motion, but the
       Minnesota Supreme Court reversed. Id.
¶ 31        The United States Supreme Court noted an individual’s obligation to appear and truthfully
       answer questions does not, in and of itself, convert otherwise voluntary statements into
       compelled statements. Id. at 427. According to the Court, individuals on probation or parole
       are:
                “in no better position than the ordinary witness at a trial or before a grand jury who is
                subpoenaed, sworn to tell the truth, and obligated to answer on the pain of contempt,
                unless he invokes the privilege and shows that he faces a realistic threat of
                self-incrimination. The answers of such a witness to questions put to him are not
                compelled within the meaning of the Fifth Amendment unless the witness is required to
                answer over his valid claim of the privilege. This much is reasonably clear from our
                cases.
                    ***
                    *** It has long been recognized that ‘[t]he Constitution does not forbid the asking
                of criminative questions,’ [citation], and nothing in our prior cases suggests that the

                                                   -6-
                incriminating nature of a question, by itself, excuses a timely assertion of the privilege.
                [Citation.] If a witness–even one under a general compulsion to testify–answers a
                question both he and the government should reasonably expect to incriminate him, the
                Court need ask only whether the particular disclosure was ‘compelled’ within the
                meaning of the Fifth Amendment.” Id. at 427-28.
¶ 32       The Supreme Court noted, when the government asks a witness questions reasonably likely
       to elicit incriminating evidence, the witness must assert the privilege rather than answer if he
       does not want to incriminate himself. Id. at 429.
                “If he asserts the privilege, he ‘may not be required to answer a question if there is
                some rational basis for believing that it will incriminate him, at least without at that
                time being assured that neither it nor its fruits may be used against him’ in a subsequent
                criminal proceeding [citation] (emphasis in original). But if he chooses to answer, his
                choice is considered to be voluntary since he was free to claim the privilege and would
                suffer no penalty as the result of his decision to do so.” Id.
¶ 33       The Supreme Court then discussed the well-known exception to this general rule with
       regard to custodial interrogations. Id. To lessen the risk of an individual being compelled by
       the isolation of police custody, the Court in Miranda “required the exclusion of incriminating
       statements obtained during custodial interrogation unless the suspect fails to claim the Fifth
       Amendment privilege after being suitably warned of his right to remain silent and of the
       consequences of his failure to assert it.” Id. at 430. The Court noted “this extraordinary
       safeguard ‘does not apply outside the context of the inherently coercive custodial
       interrogations for which it was designed.’ ” Id. Because the defendant’s statements were not
       made during a custodial interrogation, the Supreme Court found Miranda did not apply.
       Id. at 431.
¶ 34       Noting the Minnesota Supreme Court recognized the defendant was not in custody when
       he made the incriminatory statements, the Court stated:
                “Since [the defendant] was not physically restrained and could have left the office, any
                compulsion he might have felt from the possibility that terminating the meeting would
                have led to revocation of probation was not comparable to the pressure on a suspect
                who is painfully aware that he literally cannot escape a persistent custodial
                interrogator.” Id. at 433.
¶ 35       Unlike Murphy, the parole agents handcuffed defendant in this case, and custody is at
       issue. The State points out “custody” has been narrowly circumscribed for Miranda purposes.
       See Oregon v. Mathiason, 429 U.S. 492, 494-95 (1977). The Illinois Supreme Court has stated:
                     “The determination of whether a defendant is ‘in custody,’ and, therefore, whether
                the warnings set forth in Miranda are required, involves ‘ “[t]wo discrete inquiries ***:
                first, what were the circumstances surrounding the interrogation; and second, given
                those circumstances, would a reasonable person have felt he or she was not at liberty to
                terminate the interrogation and leave.” ’ [Citation.] When examining the circumstances
                of interrogation, this court has found a number of factors to be relevant in determining
                whether a statement was made in a custodial setting, including: (1) the location, time,
                length, mood, and mode of the questioning; (2) the number of police officers present
                during the interrogation; (3) the presence or absence of family and friends of the
                individual; (4) any indicia of a formal arrest procedure, such as the show of weapons or
                force, physical restraint, booking or fingerprinting; (5) the manner by which the

                                                    -7-
               individual arrived at the place of questioning; and (6) the age, intelligence, and mental
               makeup of the accused. [Citations.] After examining and weighing these various
               factors, we then must make an objective determination as to whether, under the facts
               presented, ‘a reasonable person, innocent of any crime’ would have believed that he or
               she could terminate the encounter and was free to leave.” People v. Slater, 228 Ill. 2d
137, 150, 886 N.E.2d 986, 994-95 (2008).
¶ 36       According to the State, “Under the narrow standard appropriate in the Miranda context, it
       is clear that defendant was not in custody for purposes of receiving Miranda protection since
       there was no formal arrest or restraint on freedom of movement of the degree associated with a
       formal arrest.” We disagree.
¶ 37       In looking at the factors we are to consider, we find the following. First, defendant was in a
       location familiar to him. He was not taken to an interrogation room or jail. Further, defendant
       was subjected to relatively brief, around 20 minutes, questioning. Second, two parole officers
       were present, both of whom were armed. Brady’s weapon was ordinarily holstered on the
       outside of his clothing–so it would have been in plain view. Third, defendant was separated
       from his mother and girlfriend while he was questioned in the bathroom. Fourth, defendant
       was physically restrained by handcuffs. Fifth, defendant was at his mother’s residence when
       the parole officers arrived. Sixth, defendant was 30 years old. Defendant’s intelligence and
       mental condition are not discernible from the record.
¶ 38       In this case, the parole agents handcuffed defendant and then questioned him about illegal
       drug activity of which they had advanced knowledge. When a law enforcement officer places
       handcuffs on an individual, the officer is making a show of force and physically restraining the
       individual. Handcuffing an individual by a state officer is indicative of an arrest. When a
       reasonable person is placed in handcuffs by law enforcement, he will not feel free to leave until
       the handcuffs are removed. Defendant’s subjective belief he was free to leave was
       unreasonable and irrelevant to our determination. See Stansbury v. California, 511 U.S. 318,
       323 (1994).
¶ 39       The State argues the parole officers did nothing wrong in handcuffing defendant. Further,
       according to the State, “[t]he fact defendant was handcuffed does not automatically establish
       that he was in custody for Fifth Amendment purposes.”
¶ 40       The Supreme Court has held, for fourth amendment purposes, a search warrant founded on
       probable cause implicitly carries with it the limited authority to detain occupants of the
       premises. Michigan v. Summers, 452 U.S. 692, 704-05 (1981). Further, this court has held
       handcuffing a suspect does not transform a Terry stop (Terry v. Ohio, 392 U.S. 1 (1968)) into
       an arrest. People v. Waddell, 190 Ill. App. 3d 914, 928, 546 N.E.2d 1068, 1076 (1989).
       However, “[h]andcuffs are generally recognized as a hallmark of a formal arrest.” United
       States v. Newton, 369 F.3d 659, 676 (2d Cir. 2004) (citing New York v. Quarles, 467 U.S. 649,
       655 (2d Cir. 1984)).
¶ 41       In this case, the parole officers’ ability to detain defendant with handcuffs is not at issue.
       Defendant does not argue the parole agents violated his rights by handcuffing him. Instead,
       defendant argues his statements were inadmissible because he was handcuffed–and thus in
       custody–and then made the statements at issue in response to interrogation about a criminal act
       for which he had not been charged.



                                                   -8-
¶ 42       The State concedes in its brief the parole agents’ “home visit evolved into an investigation
       of a parole violation that focused on the possession of drugs inside defendant’s residence.”
       However, the State argues the agents’ investigation:
               “was not specifically designed to elicit admission of an unrelated and independent
               crime. Therefore, even though the parole officer questioned defendant regarding the
               anonymous tip concerning drug sales, the compliance check was not turned into a
               custodial interrogation. Whether there were any drugs, weapons, or anything illegal in
               the home that the parole officer should know about was a standard question asked
               during every parole compliance check.”
       However, in this case, the parole agents already suspected defendant was dealing drugs.
       Further, only after the agents found the large amount of money in the safe, which furthered
       their suspicions about ongoing illegal activity, did they handcuff defendant and interrogate him
       about the presence of drugs, weapons, or anything illegal in the home. A reasonable person
       would have assumed a routine parole visit had transformed into an arrest because defendant
       was only handcuffed after the parole agents found a large amount of money and questioned
       how he acquired it.
¶ 43    The State cites an opinion from the Court of Appeals of New Mexico for the proposition the
       handcuffing in this case was entirely reasonable and not coercive. See State v. Hermosillo, 336
P.3d 446 (N.M. Ct. App. 2014). The New Mexico court found the defendant was not in custody
       under the specific facts of that case and, therefore, no Miranda warnings were required. Id. at
       448. The New Mexico court stated “[t]he following factors guide our inquiry [into whether the
       custody requirement is met]: ‘the purpose, place, and length of interrogation[,] ... the extent to
       which the defendant is confronted with evidence of guilt, the physical surroundings of the
       interrogation, the duration of the detention, and the degree of pressure applied to the
       defendant.’ ” Id. at 450 (quoting State v. Munoz, 1998-NMSC-048, ¶ 40, 126 N.M. 535, 972
P.2d 847). Illinois courts look at different factors to determine whether a suspect is in custody,
       including “any indicia of a formal arrest procedure, such as the show of weapons or force,
       physical restraint, booking or fingerprinting.” Slater, 228 Ill. 2d at 150, 886 N.E.2d at 995. As
       a result, we do not find Hermosillo persuasive.
¶ 44       The State also relies on United States v. Newton, 181 F. Supp. 2d 157, 173 (E.D.N.Y.
       2002), for the proposition handcuffing a defendant does not transform a detention into custody
       for Miranda purposes. In Newton, like the case sub judice, the defendant was on parole. The
       defendant’s mother had reported to a parole officer the defendant possessed a gun, which he
       kept in a box by the door of her home, and threatened to kill her and her husband. Id. at 159.
       The defendant occasionally stayed as an overnight guest at his mother’s home. Id. The next
       day, three parole officers and three police officers went to the defendant’s mother’s home. Id.
       at 160. When the defendant answered the door, his parole officer asked him to step outside and
       turn around. Id. The officer then handcuffed the defendant but advised the defendant he was
       not under arrest. Id.
¶ 45       The officers then took the defendant back inside the residence and sat him on a chair just
       inside the door. Id. The defendant’s parole officer asked where the defendant’s mother was,
       and defendant said she was in the back of the residence. Id. Another parole officer then began
       questioning the defendant, asking whether the defendant had any contraband in the home. Id.
       The defendant responded, “ ‘only what is in the box.’ ” Id. When asked what was in the box,
       the defendant said, “ ‘a two and two.’ ” Id. The parole officer opened the box and found an

                                                   -9-
       unloaded .22-caliber firearm, a fully loaded magazine, and several loose rounds. Id. The
       officer testified the defendant’s parole was revoked automatically and he was then under
       arrest. Id. No one read the defendant the Miranda warnings before or during his questioning or
       arrest. Id.
¶ 46       The federal district court denied the defendant’s motion to suppress the statements he made
       in response to the parole officers’ questions. Id. at 175. The court found the defendant was not
       in custody for Miranda purposes. Id. Relying on the Second Circuit’s opinion in United States
       v. Morales, 834 F.2d 35, 38 (2d Cir. 1987), the district court found the proper test to apply to
       determine custody for Miranda purposes was “whether the ‘questioning was conducted in
       custodial settings that have inherently coercive pressures that tend to undermine the
       individual’s will to resist and to compel him to speak.’ ” Newton, 181 F. Supp. 2d at 168
       (quoting Morales, 834 F.2d at 38). The court found focusing on “the presence of indications
       that the defendant was not free to leave is over-inclusive.” Id. at 169. According to the court:
                    “I believe that the Morales formulation adheres more closely to Miranda’s central
                concern that the police will use coercive environments and psychological tactics to
                compel subjects of questioning to confess. The language in [Tankleff v. Senkowski, 135
F.3d 235, 243-44 (2d Cir. 1998),] that focuses on the presence of indications that the
                defendant was not free to leave is over-inclusive. There are many situations in which
                there are powerful indications that the suspect was not free to leave in which coercive
                pressures to confess are absent. [Citations.] Indeed, even a fully law-abiding citizen
                would not feel free to leave during nearly all interactions with the police. *** In my
                view, the Morales formulation is the appropriate approach to determine whether a
                person is in custody ***.” Id.
       The court found “the core concerns of Miranda were not implicated” in the parole officer’s
       questioning of the defendant. Id. at 173. According to the court:
                “While there were indications that [the defendant] was not free to leave, a reasonable
                person in his position also would not have felt placed in a coercive environment in
                which he has no choice but to submit to the parole officer’s will and confess. This
                conclusion is supported by an analysis of the factors courts have used to determine
                whether an individual was in custody.” Id.
       The court noted Newton was at home and the officers told him he was not under arrest. Id.
¶ 47       While the district court’s reasoning might support reversing the trial court in this case, the
       Second Circuit did not find so when the defendant in Newton appealed. The Second Circuit
       found the defendant was in custody for Miranda purposes. The Second Circuit stated:
                    “We take this opportunity to clarify how the free-to-leave test referenced in
                Tankleff and the coercive-pressures test referenced in Morales both serve to identify
                circumstances requiring Miranda warnings. The free-to-leave inquiry constitutes a
                necessary, but not determinative, first step in establishing Miranda custody. The
                ‘ultimate inquiry’ for determining Miranda custody, however, is that articulated by the
                Supreme Court in California v. Beheler: ‘whether there is a “formal arrest or restraint
                on freedom of movement of the degree associated with a formal arrest.” [Citations.] In
                such cases–i.e., where a person formerly at liberty is subjected to formal arrest or
                arrest-like restraints–specific coercive pressures need not be proved to establish
                Miranda custody; rather, coercive pressures are presumed from the fact of such
                custody. [Citation.]

                                                   - 10 -
                   United States v. Morales is not at odds with this conclusion; it simply presents
               circumstances where it made little sense to ask whether the defendant had been
               questioned pursuant to formal arrest or arrest-like restraints. Morales was a prison
               inmate at the time of the challenged questioning; thus, incarceration, not liberty, was
               his status quo. We have declined, however, to equate such incarceration with custody
               for purposes of Miranda. [Citations.] It is in the particular context of prison
               interrogation that Morales’s focus on the coercive pressures of a custodial setting must
               be understood. Thus, while the Morales formulation of custody relied on by the district
               court may be useful in cases involving interrogation of individuals already incarcerated
               on other crimes, for a person not so confined, the appropriate inquiry remains simply
               whether his freedom of action has been ‘curtailed to a “degree associated with formal
               arrest.” ’ [Citation.] No consideration of additional coercive pressures is required.”
               (Emphasis added.) Newton, 369 F.3d at 670-71.
       In addition, the Second Circuit stated:
               “[A]lthough coercive pressure is Miranda’s underlying concern, custody remains the
               touchstone for application of its warning requirement. The test for custody is an
               objective one: ‘whether a reasonable person in defendant’s position would have
               understood himself to be subjected to the restraints comparable to those associated with
               a formal arrest.’ United States v. Ali, 68 F.3d 1468, 1472 (2d Cir. 1995) (internal
               quotation marks omitted). Focusing on this objective standard has the
               advantage–certainly from the perspective of the hundreds of thousands of law
               enforcement officers who must daily apply Miranda–of establishing a regular course of
               procedure. It does not require officers to administer Miranda warnings based on a
               self-assessment of their actions as ‘coercive’; rather, it instructs them to administer
               warnings whenever they place a person under formal arrest or apply restraints
               generally understood as comparable to those of a formal arrest.” Id. at 671-72.
¶ 48       Based on the facts in Newton, which have many similarities to the case sub judice, the
       Second Circuit held “a reasonable person would have understood that his interrogation was
       being conducted pursuant to arrest-like restraints.” Id. at 677. According to the Second Circuit:
               “Although a reasonable person told, as [the defendant] was, that he was not under arrest
               would likely have understood that he was not about to be removed from his home to the
               police station–a significant factor in assessing the degree to which one is at ‘the mercy’
               of the authorities, [citation]–a reasonable person would also have understood that as
               long as the handcuffs remained in place, his freedom of movement, even within his
               home, would be restricted to a degree comparable to that of an individual placed under
               formal arrest. The record does not indicate whether [the defendant] was told that the
               specific reason for a safety concern in his case was that the officers were searching for
               a gun. Thus, we cannot assume that a reasonable person in his situation would have
               understood that the handcuffing would likely last only until the officers had completed
               their search. Neither can we assume an understanding that removal or maintenance of
               the handcuffs depended on the outcome of the search rather than on the suspect’s
               responding to questions posed. Because Miranda’s safeguards ‘become applicable as
               soon as a suspect’s freedom of action is curtailed to a degree associated with formal
               arrest,’ [citation] (internal quotation marks omitted), we must conclude that
               handcuffing [the defendant], though reasonable to the officers’ investigatory purpose

                                                   - 11 -
                under the Fourth Amendment, nevertheless placed him in custody for purposes of
                Miranda.” Id.
       We find the Second Circuit’s reasoning persuasive.
¶ 49        In the case sub judice, defendant’s freedom was limited to a degree associated with a
       formal arrest. As stated earlier, a reasonable person in defendant’s position would have
       believed a parole visit had morphed into an arrest, considering defendant was cuffed only after
       the parole agents found a large amount of cash and questioned him as to how he acquired the
       money.
¶ 50        Finally, we address the State’s argument the trial court erred in granting defendant’s
       motion to suppress because defendant testified he believed he was free to leave, even when
       handcuffed. Citing several decisions from this court, the State argues the threshold issue
       implicit in any defendant’s motion to suppress a statement is whether the defendant
       subjectively believed he was in custody during the interrogation. See People v. Gorman, 207
Ill. App. 3d 461, 469, 565 N.E.2d 1349, 1354 (1991); People v. Goyer, 265 Ill. App. 3d 160,
       164-65, 638 N.E.2d 390, 393 (1994); People v. Griffin, 385 Ill. App. 3d 202, 211-12, 898
N.E.2d 704, 712 (2008); People v. Wright, 2011 IL App (4th) 100047, ¶ 36, 960 N.E.2d 56.
¶ 51        The Third District has rejected the subjective-belief line of reasoning found in this court’s
       opinions cited by the State. See People v. Carroll, 318 Ill. App. 3d 135, 742 N.E.2d 1247
       (2001). In Carroll, after receiving information the defendant had implicated himself in the
       death of his brother 36 years earlier, two police officers went to the elderly care facility where
       the defendant lived to speak with him. Id. at 137, 742 N.E.2d at 1248. The defendant agreed to
       the officers’ request to accompany them to the local police department. Id. The police officers
       had informed the defendant he was not under arrest, nor in custody, and was free to leave at any
       time. Id. at 137, 742 N.E.2d at 1249.
¶ 52        The police officers transported the defendant to the police station in an unlocked police car,
       and the defendant was not handcuffed. Id. After arriving at the police station, the officers took
       defendant into an 8-foot by 12-foot windowless interview room. Id. Once again, the officers
       told the defendant he was not under arrest and could leave at any time. Id. The officers never
       read defendant his Miranda rights. Id. During the 30- to 45-minute interview, the defendant
       eventually confessed. Id. Following his admission, the officers asked the defendant to provide
       a taped statement, again informing the defendant he was not under arrest and was free to leave
       at any time. Id. The police officers still had not given him Miranda warnings. Id. The
       defendant then provided a taped statement concerning his involvement in his brother’s death.
       Id. After his statement, the defendant was photographed and taken back to his residence. Id.
¶ 53        The trial court found the defendant was not in custody when he made his initial statements
       to the police. Id. at 138, 742 N.E.2d at 1249. However, the court found the defendant should
       have been given Miranda warnings after he admitted to murder “because, upon admitting to
       the crime of murder, a reasonable person would believe that he was in custody.” Id. As a result,
       the court suppressed the defendant’s taped confession. Id.
¶ 54        On appellate review, relying on this court’s opinions in Gorman, Goyer, and People v.
       Lewis, 269 Ill. App. 3d 523, 646 N.E.2d 305 (1995), the State argued the defendant was
       required to present evidence he subjectively believed “he was in custody in order to trigger the
       protections afforded by Miranda.” Carroll, 318 Ill. App. 3d at 138, 742 N.E.2d at 1250. Citing
       People v. Melock, 149 Ill. 2d 423, 440, 599 N.E.2d 941, 948 (1992), and Stansbury, 511 U.S. at
       319-22, the Third District rejected “the subjective test proposed by [those] cases as it

                                                   - 12 -
       contradicts the vast majority of legal precedent and other authority which states that the test for
       custody is strictly an objective one.” Carroll, 318 Ill. App. 3d at 139, 742 N.E.2d at 1250. The
       Third District then stated:
               “It is apparent that defendant voluntarily accompanied the two officers to the
               department and that he was informed, even after his fourth oral statement, that he was
               not under arrest and free to leave at any time. Additionally, at no time was defendant
               physically restrained.
                   However, it is equally apparent that the investigation had become focused
               exclusively upon defendant at the time his taped confession was made. Moreover,
               defendant knew that the officers suspected him of murder because he had just,
               moments earlier, inculpated himself in the crime. Considering these facts, the trial
               court’s finding that any reasonable person in defendant’s position would have believed
               himself to be in custody despite the officers’ assurances to the contrary was not
               manifestly erroneous. Thus, Miranda warnings should have been issued and, because
               they were not, the subsequent taped confession was properly suppressed.” Id.
¶ 55       The United States Supreme Court has made clear “the initial determination of custody
       depends on the objective circumstances of the interrogation, not on the subjective views
       harbored by either the interrogating officers or the person being questioned.” Stansbury, 511
U.S. at 323. Our own supreme court has held we are to look at and weigh the factors discussed
       above, in paragraph 35, and “we then must make an objective determination as to whether,
       under the facts presented, ‘a reasonable person, innocent of any crime’ would have believed
       that he or she could terminate the encounter and was free to leave.” Slater, 228 Ill. 2d at 150,
       886 N.E.2d at 995 (quoting Braggs, 209 Ill. 2d at 506, 810 N.E.2d at 482).
¶ 56       However, as the State notes, this court has included the subjective test in the previously
       cited opinions. The language relied on by the State in Gorman and all of the cases relying on
       Gorman was unnecessary to the disposition of those cases and constitutes obiter dictum.
       Generally, obiter dictum is not binding as authority or precedent within the stare decisis rule.
       People v. Grever, 222 Ill. 2d 321, 336, 856 N.E.2d 378, 386 (2006). In Gorman, this court
       stated:
                   “We begin our analysis by addressing a threshold issue that is implicit in
               defendants’ motions to suppress their statements: Was there evidence before the trial
               court of a subjective belief on the part of the defendants that they were in custody
               during their interrogations? This threshold issue is not often acknowledged because
               defendants bringing motions to suppress typically testify, as did defendants in the
               present case, that they believed themselves to be in custody. However, the case could
               arise where no such testimony is offered. This issue may be clarified by asking the
               following: In deciding a motion to suppress, would the trial court have to examine the
               objective indicia of custody discussed in Brown had the defendant at the hearing on the
               motion testified that at all times he believed that he was not in custody and that he was
               free to leave the company of the police interrogators whenever he wished? See, e.g.,
               People v. Urban (1990), 196 Ill. App. 3d 310, 314, 553 N.E.2d 740, 742 (finding the
               State’s contention that defendant was free to leave at any time unrebutted by
               defendant).
                   Each of the three defendants in the present case testified that he believed he was in
               custody at the time he made the statements that are the subject of his motion to

                                                   - 13 -
               suppress. Accordingly, the requirement of evidence on this threshold issue has been
               met, and we proceed with the rest of our analysis, beginning with a discussion of
               interrogations conducted in police stations.” (Emphases added and in original.)
               Gorman, 207 Ill. App. 3d at 469, 565 N.E.2d at 1354.
       As is clear from the above quote, any discussion regarding the impact of the defendant’s
       subjective belief as to whether he was in custody was unnecessary in deciding Gorman and is
       only advisory.
¶ 57       Further, in Goyer, after devoting six paragraphs to this issue, this court noted:
               “[I]n this case, the State failed to argue this threshold issue before the trial court.
               Furthermore, neither party briefed this issue on appeal. Accordingly, we decline to
               resolve defendant’s claim on this basis.” (Emphasis added.) Goyer, 265 Ill. App. 3d at
               166, 638 N.E.2d at 394.
       In Griffin, this time in an “Epilogue” that was not needed to decide the case, this court wrote:
                    “In many cases, this issue is not argued because a defendant typically testifies–as
               did defendant in this case–that she believed she was in custody. Regardless, we
               reaffirm our holding in Goyer that a defendant who seeks to suppress his statements on
               the ground that he was in custody during the police interrogation must first testify that
               he did in fact believe he was in custody during the interrogation.” (Emphasis added.)
               Griffin, 385 Ill. App. 3d at 212, 898 N.E.2d at 712.
       Finally, in Wright, this court again engaged in a discussion of this so-called “threshold” issue,
       acknowledging:
                    “As previously noted, defendant did not testify at the hearing on the motion to
               suppress that he believed he was in custody when Renken questioned him. However,
               because the State failed to argue this threshold issue before the trial court and neither
               party has briefed this issue on appeal, we decline to address the trial court’s denial of
               defendant’s motion to suppress on this basis.” (Emphasis added.) Wright, 2011 IL App
               (4th) 100047, ¶ 37, 960 N.E.2d 56.
¶ 58       Other than the Gorman-Goyer line of cases, our research has failed to uncover any case
       finding it appropriate to look at the subjective beliefs of either the interrogator or the
       interrogated to determine whether an individual was in custody for Miranda purposes. Nor
       have the parties brought such a case to our attention.
¶ 59       As noted above, the United States Supreme Court has made clear the initial determination
       of custody depends on “the objective circumstances of the interrogation, not on the subjective
       views harbored by either the interrogating officers or the person being questioned.” Stansbury,
511 U.S. at 323. The legal theory found in the dicta of Gorman, Goyer, Griffin, and Wright
       contradicts both United States and Illinois Supreme Court precedent, and we decline to apply
       it.
¶ 60       We do note the reasoning found in the dicta in the Gorman-Goyer line of cases cited above
       has some instinctive appeal. However, if courts applied the subjective-belief threshold
       requirement discussed in the Gorman-Goyer line of cases, the individuals most in need of
       being advised of their rights–the uneducated, irrational, or those who simply lack common
       sense–would not require Miranda warnings even if they clearly were in custody for Miranda
       purposes. Although we mean no insult to defendant, the facts in this case clearly show why a
       subjective-threshold test should not be applied. We cannot excuse a failure to admonish a

                                                  - 14 -
       defendant pursuant to Miranda based on the mere fact the defendant incorrectly believed he
       was not in custody for Miranda purposes.
¶ 61       Here, the trial court made factual determinations based in large part on undisputed
       evidence. Defendant’s parole officer was looking for him because of anonymous tips
       indicating defendant was selling drugs. When the officers located defendant, they separated
       him from the other people in the house. Both parole agents were armed with firearms and
       defendant was required to cooperate with his parole officer. Once the lockbox with a large
       amount of cash was found, an officer handcuffed defendant. The cash was some evidence
       defendant may have been selling drugs, as the tip suggested. Handcuffing the defendant and
       then proceeding to question him about an independent crime objectively would have led a
       reasonable person to believe he was not free to leave or to terminate the encounter. Defendant
       was physically restrained and his freedom of movement was restricted. Under the totality of
       the circumstances, defendant was entitled to be informed of his rights under Miranda before he
       was questioned because he was in custody for Miranda purposes.

¶ 62                                     III. CONCLUSION
¶ 63      For the reasons stated above, we affirm the trial court’s suppression order.

¶ 64      Affirmed.

¶ 65       JUSTICE STEIGMANN, dissenting.
¶ 66       Twenty-four years ago, this court wrote about a hypothetical case in which a defendant
       made a motion to suppress his statements because they were the product of a custodial
       interrogation and he was not given the Miranda warnings, and yet “the defendant at the hearing
       on the motion testified that at all times he believed that he was not in custody and that he was
       free to leave the company of the police interrogators whenever he wished.” (Emphasis in
       original.) Gorman, 207 Ill. App. 3d at 469, 565 N.E.2d at 1354. Three years later, this court
       again considered how it would resolve the same hypothetical case and wrote the following:
       “[I]f a defendant testifies that he believed he was not in custody but instead free to leave any
       time he wished during his questioning by the police, would the trial court need to consider
       what a reasonable person in that defendant’s circumstances would believe? We think not ***.”
       (Emphasis in original.) Goyer, 265 Ill. App. 3d at 165, 638 N.E.2d at 393.
¶ 67       The present case is the hypothetical case discussed in Gorman and Goyer come to life.
       Defendant moved to suppress his statements because he was not given the Miranda warnings
       before being questioned when–he claims–he was subjected to a custodial interrogation.
       However, at the hearing on defendant’s motion, he testified (when asked by defense counsel)
       that he believed he could leave the interrogation, and he specifically told his counsel that he did
       not believe he was under arrest even when the officers put him in handcuffs, explaining his
       belief by testifying that he “hadn’t done anything wrong.”
¶ 68       The trial court initially denied defendant’s motion, stating that the court was “clearly
       troubled by the testimony of the defendant that he did not feel at the time of the questioning
       that he was under arrest.” Although the court ultimately granted defendant’s motion to
       reconsider and later changed its ruling, defendant never recanted any of his earlier testimony.



                                                   - 15 -
¶ 69       The majority opinion does not dispute the trial court’s finding that the defendant did not
       believe at the time of the questioning that he was under arrest–and, indeed, on this record, I do
       not see how it could–but instead it addresses that matter as follows: “Defendant’s subjective
       belief he was free to leave was unreasonable and irrelevant to our determination. See Stansbury
       v. California, 511 U.S. 318, 323 (1994).” Supra ¶ 38. Because I believe that defendant’s
       subjective belief that he was free to leave was not only relevant but dispositive in favor of the
       State, I respectfully dissent.
¶ 70       In Goyer, this court wrote that when a defendant makes a motion to suppress his statements
       on the ground that he was subjected to a custodial interrogation and not advised of his Miranda
       rights, before the trial court can conclude that the defendant was in custody, the court must first
       find that (1) the defendant subjectively believed he was in custody and (2) a reasonable person
       in defendant’s position, innocent of any crime, would also believe himself to be in custody.
       Goyer, 265 Ill. App. 3d at 165, 638 N.E.2d at 393. This court then drew a comparison to the
       standard applied to a claim of self-defense, as follows:
                     “We find analogous a defendant’s burden in asserting self-defense in a murder
                case. Self-defense has two prongs: (1) the defendant’s subjective belief that his killing
                was justified, and (2) the objective reasonableness of that belief. (Ill. Rev. Stat. 1991,
                ch. 38, par. 7-1.) If the defendant did not subjectively believe his actions were justified
                as self-defense, his claim at trial of self-defense must fail no matter how third parties
                might have viewed the circumstances confronting defendant at the time he killed the
                deceased. In other words, it is irrelevant under those circumstances whether the killing
                might have been done objectively in self-defense. Similarly, if a defendant’s motion
                seeks to suppress his statements on the grounds that he was in custody during the police
                interview, yet the defendant himself testifies that he did not believe himself in custody,
                it is irrelevant whether a reasonable person similarly situated would agree.” (Emphases
                in original.) Id. at 165, 638 N.E.2d at 394.
       (I note that the above quote remains consistent with Illinois law. See People v. Jeffries, 164 Ill.
2d 104, 127-28, 646 N.E.2d 587, 598 (1995) (“In order to instruct the jury on self-defense, the
       defendant must establish *** (5) he actually and subjectively believed a danger existed which
       required the use of the force applied; and (6) his beliefs were objectively reasonable.”); People
       v. Lee, 213 Ill. 2d 218, 225, 821 N.E.2d 307, 311 (2004) (reiterates the Jeffries standards
       regarding self-defense and adds that “[i]f the State negates any one of these elements, the
       defendant’s claim of self-defense must fail”).)
¶ 71       Criminal proceedings are individualized, with their focus being on not just what a
       defendant did, but often what he was thinking when he did it. Similarly, legal protections (such
       as the right to assert self-defense) and procedural protections (such as the right not to be subject
       to a custodial interrogation absent Miranda warnings) are also individualized. To demonstrate
       the individualized nature of self-defense, consider the following scenario:
                     “An argument occurs between Smith and Jones in a tavern parking lot, and Smith
                takes out a gun and shoots Jones three times, killing him. Several witnesses testify to
                having seen this action, and each adds that during the argument, they saw Jones
                suddenly reach into his belt and quickly withdraw some shiny object in his hand that
                each witness at first thought was a gun. In fact, that object turned out to be a
                chrome-colored cell phone. Assume that Smith’s defense counsel, planning all along to
                assert that Smith shot Jones in self-defense, calls Smith to testify about what happened

                                                    - 16 -
                during the shooting. However, Smith surprises his attorney (and probably everyone
                else in the courtroom) by testifying as follows: ‘Yeah, I saw Jones reach into his belt as
                if he were reaching for a gun, but I knew he didn’t have a gun, and I never feared that he
                was going to shoot me. Jones never carried a gun, and I was never afraid of him. I
                didn’t shoot Jones because I feared him, but because I got sick of his big mouth and the
                fact that he was now running around with my old lady.’ ”
¶ 72       Even if the trial court might have been inclined to instruct the jury on self-defense absent
       this testimony (I know I would be), can a self-defense instruction still be given in the teeth of
       the defendant’s denial that he was acting in self-defense or believed that he was in danger?
       Clearly not, because of the individualized nature of self-defense, as explained by the Illinois
       Supreme Court in Jeffries and Lee.
¶ 73       I concede that there is no case law explaining this point regarding custodial interrogation as
       there is regarding self-defense, but that is because defendants in cases like the present one
       almost always testify that they, in fact, believed they were under arrest or otherwise not free to
       go when they were interrogated. As far as I can tell, with the exception of the Gorman-Goyer
       line of cases, courts of review have never directly commented upon the need for a defendant to
       affirmatively state that he believed he was in custody as a threshold requirement for his claim
       that his statements should be suppressed because they were given absent the Miranda
       warnings. (Certainly, I am aware of no case like this, in which a defendant seeking to suppress
       statements he made to the police in the absence of the Miranda warnings explicitly eschews the
       notion that he was in custody.) Instead, courts typically go directly to the question of the
       reasonableness of such a belief by asking whether a reasonable person in the defendant’s
       position would have understood himself to be subjected to the restraints comparable to those
       associated with a formal arrest. See supra ¶ 47. But, regarding a claim of custodial
       interrogation, as in the case of the hypothetical involving Smith’s shooting Jones in the tavern
       parking lot, it makes no difference that an objective, reasonable observer of Jones’ behavior
       might have believed himself to be in danger of Jones’ pulling a gun and shooting him if the
       defendant standing trial did not.
¶ 74       As earlier stated, there is not much precedent from higher courts regarding the
       Gorman-Goyer line of cases, but there is at least one Illinois Supreme Court decision that
       seems to support that line. In People v. Garcia, 165 Ill. 2d 409, 651 N.E.2d 100 (1995), one of
       the issues was whether the suspect was subjected to a custodial interrogation, requiring the
       giving of Miranda warnings. The supreme court analyzed the issue before it as follows:
                    “Initially, it should be noted that defendant’s statements during her first visit to the
                Bensenville police station around 8:15 a.m. on July 23, 1991, are not subject to her
                Miranda claims because, as the defendant herself stated at trial, she came to the station
                voluntarily and understood that she was free to leave at any time, which she did several
                hours later. Likewise, her written and oral statements at 6 p.m. on July 23, 1991,
                fingering Gonzalez for her husband’s murder were not subject to Miranda warnings
                because, as defendant testified, she understood she was not under arrest at the time of
                this statement and was free to leave. Thus, no basis exists for arguing that any of the
                statements by defendant during these time periods can be suppressed because
                defendant was not in custody when they were made.” Id. at 422, 651 N.E.2d at 106-07.
¶ 75       What is significant about the above analysis is that the supreme court never mentioned the
       need to apply an objective standard to the suspect’s situation, concluding instead that, given the

                                                    - 17 -
defendant’s testimony, she understood she was not under arrest. Apparently, that conclusion by
the supreme court was dispositive. The supreme court concluded no basis exists for arguing
that those statements could be suppressed, apparently not concerning itself with the objective
standard of how a reasonable person other than the defendant might have viewed her situation.




                                          - 18 -